We are of opinion that the circular from the War Department, dated 20 October, 1861, by which substitutes were allowed to be received after the companies were formed and actually in service, applies, by a liberal construction, to the companies while in the act of being formed or organized, or recruited, without the (78) necessity of the details which were made material by the fact that when the party was in service and wish to put in a substitute, many circumstances had to be attended to in order to prevent confusion — as the back pay or indebtedness of the principal and mode of getting home, and then to allow too many at a time might disorganize the company; but when the companies were in the act of being organized, no considerations of *Page 36 
that nature were presented, and the purpose was fully answered by putting in an able-bodied man for the war; and if proof can be made that these essentials were complied with, the object is fully answered when the substitute went into the service, and is still there, or has been killed or disabled.
PER CURIAM.                                   Petitioner discharged.
Cited: In re Prince, post, 195; In re Wyrick, post, 377; McDonald v.Morrow, 119 N.C. 672.